 THE LONG ISLAND COLLEGE HOSPITAL83The Long Island College Hospital and Local 144,Hotel,Hospital Nursing Home and Allied ServicesUnion,ServiceEmployees InternationalUnion,AFL-CIO. Case 29-CA-4562February 9, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn June 4,1976,Administrative Law Judge Mi-chael O. Miller issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbrief i and has decided to affirm the rulings, findings,and conclusions 2 of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, The Long IslandCollege Hospital, New York, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.complaint issued by the Regional Director for Region 29 ofthe National LaborRelationsBoard on December 31, 1975.The complaint alleged that the Long Island CollegeHospital,hereinRespondent, has refused to meet orbargain with the Union in violation of Section 8(a)(5) and(1) of the National Labor Relations Act, herein the Act.Respondent timely filedan answerto the complaint,admitting certain facts, denying the commission of thealleged unfair labor practices and setting forth its affirma-tive defenses. Briefs have been filed by General Counsel,Respondent, and the Union.Based upon the entire record in this case,' including thebriefs and oral arguments of counsel and my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent, a New York corporation, is engaged in theoperation of a not-for-profit hospital, providing hospital,health care, and related services in New York, New York.The complaint alleged and Respondent admitted thatduring the past year, a representative period, Respondentderived in excess of $250,000 in gross revenues from itsoperations and purchased and caused to be transported toitsNew York location goods and materials valued in excessof $50,000, in interstate commerce, directly from States ofthe United States other than the State of New York. Thecomplaint alleged, Respondent admitted, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.THE UNION'S LABOR ORGANIZATION STATUSThe complaint alleged, Respondent admitted, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.1Respondent's request for oral argument is hereby denied, inasmuch asthe record,the exceptions,and the brief adequately present the issues and thepositions of the parties.2Withall due respect for the views expressedby the Court of Appeals fortheThirdCircuit in its opinion inMemorial Hospitalof Roxborough v.N.L.R.B,545 F.2d 351 (1976), we respectfully adhere to the Board majority'sopinion in that case,reported at 220 NLRB402 (1975),until such time as theSupreme Court shall have passed on the matterDECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER,AdministrativeLaw Judge: Ahearing in this matter was held before me in Brooklyn, NewYork,on March 9 and 10,1976, based upon a charge filedby Local 144,Hotel, Hospital Nursing Home and AlliedServicesUnion,Service Employees International Union,AFL-CIO,herein the Union,on September 8, 1975, and a1Respondent'sunopposed motion to correct the transcript is granted.2The facts as set forth in this chronology are not in dispute.They are basedupon admissions,stipulations,and reported administrative agency and courtdecisionsof which I havetaken judicial notice, pursuant to the requests ofthe parties3The election upon which the certification was based had been conduct-ed on July 22,1964, upon an SLRB direction of election which had issued228 NLRB No. 13III.THE UNFAIR LABOR PRACTICESA.The Issues and Chronology of Events 2The principal issue herein is the effect to be given to acertification of representative issued bythe New York StateLaborRelations Board,herein the SLRB.That certificationissued in 1964, but because of protracted litigation,resultedin little collective bargaining and did not bring to fruition acontractuahzed collective-bargaining relationship.Respon-dent's affirmative defenses questioned the effect on thecontinuance of the bargaining obligation of changes inRespondent's location,operations,and unit composition.On December 28, 1964,the SLRB certified the Union asthe exclusive collective-bargaining representative of Re-spondent's employees in the following unit: 3July 6,1964 (27 NYSLRB 405). The ballot afforded the employees in thisunit the following choices for self-determination: separate unit status,representation by the Union in such a separate unit,or, if no separate unitwas selected,representation by the Union in an overall service employeeunit. The employees chose union representation in the separate unit In a unitof approximately 55 employees,44 employees cast valid ballots The Union(Continued) 84DECISIONSOF NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time employees in themaintenance of plant and engineering department,excluding chief engineers,assistant chief engineers,clerk and maintenance supervisor, [and all supervisorsas defined in Section2(11) of the Act.]Respondent refused to bargain withthe Union,contending,inter alia,that the unit was inappropriate.At this point,as it was subsequently determined, theUnion chose an inappropriate avenue of review.It invokedsection716 ofthe StateLaborRelationsAct,whichprovided for mediation,fact fording,and binding arbitra-tion of "disputes"between nonprofitmaking hospitals andunions.The State Industrial Commissioner appointed a fact-finding commission and, when that commission's recom-mendations were rejected by Respondent,sent the contro-versy to arbitration before the New York State Board ofMediation.Respondent sought to enjoin both the factfinding and the arbitration.On November 7, 1968, the New York Court of Appeals,inLong Island College Hospital v. Catherwood,23 N.Y.2d20, 294 N.Y.S.2d 697, 69 LRRM 2605 (1968) (hereinafterreferred to asCollegeHospital I)upheld Respondent'scontention that resort to section 716 was inappropriate,concluding the "disputes"as defined in that section did notinclude representation issues.The Union, it found, shouldhave followed "the traditional procedure by filing an unfairlabor practice charge under Section 704(6) [State LaborRelations Act] against the hospital for its refusal to bargaincollectively with the representatives of the employees-aprocedure which. . .would have enabled the hospitaljudicially to challenge the fording of an unfair laborpractice as well as theLaborBoard's certification of theunion as exclusive representative for maintenanceemploy-ees." The Union's appeal from this decision was dismissed.Ottley et at v. Long Island College Hospital,394 U.S. 716(1969).Respondent,on May 13,1969, moved before the SLRBto vacate the certificationas staleand unenforceable due tothe passage of time and changes in the composition of theunit. The SLRB denied the motion.In accord with the decision of the New York Court ofAppeals, the Union, on May 7, 1969, filed its unfair laborpractice charge against Respondent,alleging a refusal tobargain under the State Labor Relations Act, section704(6).A complaint issued.As subsequently and succinctlyrelated by the New York Court of Appeals(Long IslandCollegeHospital v. N. Y. Labor Board32 N.Y.2d 314, 345N.Y.S.2d 449, 85 LRRM 2580, 2581 (1973), hereinafterreferred to asCollege HospitalII):At the SLRB hearings which followed, the hospital notonly attacked the board's original certification order of1964, determining that the skilled maintenance workersconstituted an appropriate bargaining unit,but inter-posed new matters concerning,among other things,alleged improprieties in the conduct of the election.After thorough consideration of these issues,the boardadhered to its earlier decision and entered an order,dated June 30, 1971, which directed the hospital tocease and desist from refusing to bargainwith Local 144and extended its certification for one year from the dateof its order or from the completion of any judicialreview of that order.4On Respondent's appeal of the SLRB's order, the AppellateDivision of the New York Supreme Court (39 A.D.2d 913,80 LRRM3375)while upholding the SLRB's unit determi-nationand its use of a self-determination election proce-dure,annulledthe board's order and directed a newelection upon certain of the hospital's objections to theconduct of the election. The court of appeals inCollegeHospitalII,supra,reversed, finding:The Appellate Division was eminently correct insofar asitaffirmed the board's determination that the hospital'sskilled maintenance employees constituted an appropri-ate bargaining unit... .Accordingly, the board's practice, resulting in theestablishment of a separate bargaining unit of skilledmaintenance employees,seems eminentlyproper and,certainly,may not be stamped as either arbitrary orcapricious.Nor, in our view is there any valid basis for thehospital's attack on the conduct to the election. . . . [85LRRM 2581, 2582.]The SLRB bargaining order was reinstated and enforced.Respondent's petition for a writ of certiorari was denied bythe UnitedStatesSupreme Court on March 4, 1974 (415U.S. 957).Respondent thereupon entered into negotiations with theUnion, nearly a decade after the certification first issued. Itcontinued to maintain its position at these negotiations thatthe unit was inappropriate. Negotiations continued untilmid-August 1975, at which time Respondent refused tobargain further,contending again that the unit was inap-propriate.During the period of bargaining,on August 25,1974, the hospital amendments to the National LaborRelations Act became effective (Public Law 93-360).B.Analysis and ConclusionsThe Board has long held that it"will recognize the resultsof an election conducted by a responsible state agency, andtherefore extend comity to a certification issued pursuant tosuch an election, where the state agency's election proce-dures conform to due process requirements and effectuatethe policies of the Act."Memorial Hospital of Roxborough,220 NLRB 402 (1975);Screen Print Corporation,151 NLRB1266 (1965);TheWest Indian Co., Ltd,129 NLRB 1203(1961);Bluefield Produce & Provision Company,117 NLRB1660 (1957).Respondent asserts that the instant case doesnot call for the extension of comity because: the New Yorkstatute is at odds with this Act; the unit found appropriateby the SLRB is inimical to the provisionsof the Actin lightof the legislative history of the recent hospital amendments;received a majonty-24. The employees in the larger service unit, voting onTrial Examiner. It had also moved to reopen the heanng and for reconsider-the same day,rejected representation.ation of that latter motion upon its denial.4Respondent had excepted to the earlier adverse findings of the SLRB THE LONG ISLAND COLLEGE HOSPITALand because of the lapse of time and concomitant changesin the unit since that certification.51.Statutory comparisonRespondent contended that the law applied by the SLRBinmaking its 1964 unit finding was so different from theAct that the application of comity was unwarranted. Itcited, as the material variance, only the following portion ofsection 705(2) of the state act:[T ]hat in any case where the majority of employees of aparticular craft, or in the case of a non-profitmakinghospital or residential care center where the majority ofemployees of a particular profession or craft, shall sodecide the board shall designate such profession or craftas a unit appropriate for the purpose of collectivebargaining .6It is clear from a reading of the SLRB decision, order anddirection of election(The Long Island College Hospital, 27NYSLRB 405) that the SLRB did not rely upon (andindeed was able to avoid application of) the aforequotedproviso in directing the election herein. Rather, the SLRBweighed the various factors traditionally considered by it(and by the NLRB) in reaching unit determinations,including homogeneity, earnings, interchange, and historyof collective bargaining,againstitspolicyof avoiding "over-compartmentalization of hospitals into numerous smallbargaining units" and found the factors to be evenlybalanced. It thereupon,in a mannercomparable to theNLRB inThe Globe Machine and Stamping Co., 3NLRB294, 299-300 (1937), determined to allow the balance to betipped by the desires of the employees involved.Evinrude Motors Division of Outboard Marine and Manu-facturing Company,66 NLRB 1142 (1946), andWilson-HurdManufacturing Company, Inc.,68 NLRB 853 (1946), reliedupon by Respondent (even assumingthey represent theBoard's present policy in regard to comity) are inapposite.In those cases the key factor was the state agency's lack ofdiscretion in regard to the conduct of a separate craftelection. In the instant case, the SLRB's direction of a self-determination election in the maintenance and engineeringdepartment was entirely an exercise of its reasoned discre-tion. That discretion was exercised only after general andspecifichearingswere held by the SLRB on the unitquestion. SeeCollege HospitalII,supra,85 LRRM at 2582.Additionally, in bothEvinrudeandWilson-Hurdthe stateagency had directed craft elections after petitions for same5No contention was made and, in view of the repeated resort to thecourts at all levels, the many hearings, and the detailed decisions issuedherein, no contention couldvalidlyhave been made that Respondent was notaccorded due process.6 The portion quoted by Respondent is the proviso to the followingstatutory provision:[70512. The boardshall decide in each case whether,in order to insureemployees the full benefit of their right to self-organization, to collectivebargaining and otherwise to effectuate the policies of this article, theunit appropriate for the purposes of collective bargaining shall be theemployer unit, multiple employer unit, craft unit, plant unit, or anyother unit; provided however ... .7 Sec. 9(bx 1) and (2) of the National Labor Relations Act reads:[Sec.9](b) The Board shall decide in each case whether, in order toassure to employees the fullest freedom in exercising the rights85had beendismissedby National Labor Relations BoardRegional Directors, at times when the NLRB had jurisdic-tion,and in the face of existing and viable collective-bargaining relationships on broader bases.Similarly inapposite are those cases relied upon byRespondent(Malcolm X Center for Mental Health, Inc., 222NLRB 944 (1976);Mental Health Center of Boulder County,Inc.,222 NLRB 901 (1976);and St. Luke's Hospital Center,221 NLRB 1314 (1976)), wherein the Board refused to givecomity to state agency unit determinations which, on theirface, were at variance with express statutory provisions, i.e.,they included professional and nonprofessional employeesin a single unit without the self-determination electionrequired to be accorded professionals under Section 9(b)(1)of the Act. No such violation of express statutory mandateis involved herein.Finally, I would note in this regard that section 705(2) ofthe New York statute is essentially identical to Section 9(b)of the Federal Act and the provisos to both provisionsexpress similar concerns.7 Both seek to protect professionalemployees and skilled craft employees from undesiredinclusion in units comprised of persons of different inter-ests, training, education, and skills.I therefore conclude that such differences as may existbetween the National Labor Relations Act and the NewYork State Labor Relations Act do not render comityunwarranted. The statutes generally and as applied by theSLRB in this case are not inimical.2.Unit proliferationIt is true, as contended by Respondent, that the legisla-tive history of the hospital amendments admonishes theBoard to avoid undue proliferation of bargaining units inthe health care industry.8 Respondent contends that themaintenance-engineeringdepartment unit found appropri-ate herein constitutes such an undue proliferation. How-ever, as the Board stated in the recent case ofJewishHospital of Cincinnati,223 NLRB 614 (1976):Congress left thematter of the determination ofappropriate units to the Board, and the desire fornonproliferation does not, in our judgment, necessarilypreclude our granting maintenance units in the healthcare area. Congress was aware that the Board hassometimesfound that a separate maintenance unit isappropriate if themaintenanceemployees possess acommunity of interest sufficiently separate and distinctfrom the broader community of interest which theyshare with other employees to warrant their inclusion inguaranteedby this Act, the unit appropriate for the purposes ofcollective bargaining shall be theemployer unit, craft unit, plant unit, orsubdivisionthereof:Provide4That theBoardshall not (1) decide thatany unitisappropriatefor such purposesif such unitincludes bothprofessionalemployeesand employeeswho are notprofessionalemployeesunless a majorityof such professional employees vote forinclusion in such unit;or (2) decide that any craft unit is inappropriatefor such purposes on the ground that a differentunit has beenestablished by a priorBoard determination,unlessa majority of theemployeesin the proposed craft unit votesagainstseparate representa-tion....S.Rept.93-766, 93d Cong.,2d sess. 5(1974); see also H. Rept. 93-1051,93d Cong., 2d sess. 7 (1974);Mercy Hospitals of Sacramento,217 NLRB 765(1975). 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDa separate unit.Yet, it did nothing to preclude ourgranting such units.Congress in fact rejected SenatorTaft's suggestion that maintenance employees shouldalways be combined with service employees into asingle unit. [Footnotes omitted.]It is thus clear that the fact that a unit of the maintenanceand engineering department is involved herein does not, ofitself,warrant a rejection of the principle of comity.Indeed,itwas just such a unit,maintenance department ormaintenance-plant operations,involving employees fulfill-ing the same work responsibilities as those herein, whichwas involved inMemorial Hospital of Roxborough,supra.The Board therein extended comity entirely upon thePennsylvania Labor Relations Board's determination of allelection issues,without further discussion of either unitappropriateness or unit proliferation.Moreover,as notedsuprathe SLRB soon adopted apolicy, similar to that expressed in the legislative history tothe recent amendments,"against over-compartmentaliza-tion of hospitals into numerous small bargaining units"(Matter of WyckoffHeights Hospital,27 NYSLRB 75, 82-83), and specifically applied that policy to the direction ofelection in the instant case.Long Island College Hospital, 27NYSLRB 405, 411.As the NewYork Court ofAppealspointed out:Without merit is the hospital's argument that the unitselectedmay improperly fragment the hospital intonumerous small units. . . . Actually,the board's prac-tice in allowing skilled maintenance employees inhospitals to form a separate bargaining unit if they wishto do so, far from constituting over-compartmentaliza-tion,has avoided more serious fragmentation intonumerous smaller units since,under the mandatorycraft unit provision of subdivision 2 of section 705, eachskilled craft, such as plumbers,painters and carpenters,could have demanded and could have been included ina separate unit.[CollegeHospital,II,supra,85 LRRM at2582.]3.The lapse of timeThe Board, inMemorial Hospital of Roxborough, supra,reiterated its well-settled rule "that in the absence of newlydiscovered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(aX5) of the Act is not entitled torelitigate issues which were or could have been litigated in apriorrepresentation proceeding." Respondent does notappear to rely upon any contention of newly discovered orpreviously unavailable evidence. It does, however, contendthat the Union's responsibility for the lapse of time betweenthe certification and the commencement of bargaining wasa special circumstance which warranted relitigation andreconsideration of the unit determination.As previouslynoted, the Union initially chose an inappropriate avenue tochallengeRespondent's refusal to bargain. The delayoccasioned by its choice, from certification in December1964 until the initial court of appeals decision in November1968, caused that court to place responsibility for the delayBRespondent emphasized Judge Fuld's assessmentof blame upon theUnion, inCollege Hospital I, inboth oral argument and brief herein. It failed,upon the Union.However, the court also noted in afootnote to that comment that delay occurswheneverparties resort to the courts for the final adjudication of theirdisputes.College Hospital I, supra,69 LRRM at 2609, fn. 5(1968).Moreover, the same court, by thesamejudge, ChiefJudge Fuld,in reaching its second decision in this matter,upholding Respondent's obligation to bargain,added:It is only necessary to add that there is no basiswhatever for criticism of the union for its asserted delayin failing to file an unfair labor practice complaint....As our court unequivocally stated in theRooseveltHospitalcase. . . . "Delays occasioned by the union'sexerciseof what it reasonably believed to be its rightunder the statute[to invoke the mediation, fact-findingand compulsory arbitration proceedings of section 716 ]did not call for a redetermination of its status as arepresentative any more than would delays resultingfrom the slowness of administrative action or from theemployer's pursuit of his judicial remedies in seekingcourt review of the board's certification."[CollegeHospitalII,supra,85 LRRM at 2585.]9To Chief Judge Fuld's observations I would add only thatthe delay did not cease when the union chose the legallycorrect procedure.More time has passed since the Unionfiled its unfair labor practice charge than was spent priorthereto in pursuing what it then deemed to be an appropri-ate means for resolving the issues and bringing Respondentto the bargaining table.The contention that the mere passage of time is asufficient special circumstance to warrant relitigation issimilarly without merit. To entertain such a defense wouldproduce the anomalous result of permitting a Respondentto benefit froma lapseof timeresultingfrom litigation forwhich it was responsible by virtue of its unlawful refusal tobargain.Holly Farms Poultry Industries, Inc., 189NLRB 663(1971). See alsoSpitzer Akron, Inc.,195 NLRB 114 (1972),and the dissenting opinion by Members Fanning andJenkins inGeorge Braun Packing Co.,210 NLRB 1028, 1029(1974).Respondent also contended that "the SLRB's certifica-tion expired on March 4, 1975-one year after the SupremeCourt denied the Hospital's request to review the New YorkCourt of Appeals' bargaining order (415 U.S. 957)-so thatthere is nothing to give comity to."In so arguing,Respon-dent has misconceived the nature of a certification ofrepresentative. Certification is not a license which,upon themere passage of time,expires as if it were a license tooperate a motor vehicle. Rather, certification is a key whichopens a collective-bargaining relationship. That relation-ship remains viable until some material circumstance arisesto place the continued existence of that relationship inquestion.The passage of time,alone, is, as noted,not such amaterial circumstance. See, for example,Ray Brooks v.N.L.R.B,348 U.S. 96, 98 (1954);King Radio Corporation,208 NLRB 578 (1974), enfd.510 F.2d 1154 (C.A. 10, 1975);Laystrom Manufacturing Co.,151 NLRB 1482, 1483 (1965).however, to make anyreferencesto the referred-to footnote or to JudgeFuld'ssubsequentdecision,reassessingthat responsibility. THE LONG ISLAND COLLEGE HOSPITAL874.Changes in unit compositionRespondent has contended that change in the unitcomposition is a special circumstance which warrants aredetermination of the unit question. It appears that theemployee complement of the maintenance and engineeringdepartment has grown from approximately 55 in 1964 to 69in 1976. Approximately 8 of the original 55 remainemployees within this department. Others have assumedsupervisory responsibilities in the department or left. WhileRespondent has not asserted,inhaec verba,that thisturnover has given rise to a reasonable basis for doubtingthe Union's majority, its assertions are equivalent to suchan argument and the principles applicable to a doubt ofmajority based on turnover are applicable herein. InLaystrom Manufacturing Co.,151 NLRB 1482, 1484 (1965),itwas stated:Employee turnoverstandingalone does not provide areasonable basis for believing that the Union had lost itsmajority since the prior election. The Board has longheld that new employees will be presumed to support aunion in thesame ratio as those whom they havereplaced.See also,WashingtonManor Nursing Center (South),211NLRB 315 (1974), andWashington Manor Nursing Center(North),211 NLRB 324 (1974).Both caseswere enforced atN.L.R.B. v.Washington Manor, Inc.,519 F.2d 750(C.A.6,1975).Moreover, after the certification year, a union enjoysa rebuttable presumption of majority. No evidence, beyondturnover, has been offered to rebut that presumption here.N.L.R.B. v.WashingtonManor, Inc., supra.Thus, to theextent that Respondent's argumentimplies a doubt of theUnion's majoritystatus, it is without merit.5.Changes in operationsRespondent has contended that changes in its operationswarrant a redetermination of unit appropriateness. Therecord reveals that over the course of years, Respondenthas built or acquired new buildings, terminated operationsof some buildings, and moved operations from older tonewer buildings. All of the buildings remain in the samegeographical area. Some equipment has been modernizedand some more sophisticated technology added. As part ofa departmental "reorganization" around 1969 (prior toenforcement of the SLRB's order to bargain), specific jobtitles for many of the maintenance and engineering depart-ment employees were eliminated. The work, responsibili-ties, and contact with employees of other departments, ofthemaintenance-engineering employees remained un-changed, however, and a number of the employees havecontinued to this day to perform such specialized andskilled functions as plumber, electrician, and refrigerationmechanic. At the same time, new supervisory positionswithin the department were created, assigning responsibili-ty for particular maintenance tasks to lower level supervi-sors.These supervisors continue to report to a director ofengineering who has overall supervision and responsibilityfor the maintenance and engineering department. Suchchanges do not materially affect the community of interestof themaintenance and engineeringdepartment employees.SeeTheRittlingCorporation,203 NLRB 355 (1973).6.ConclusionAs neither the lapse of time nor the aforementionedchanges present special circumstances sufficient to warrantrelitigation of the unitissues asdetermined by the SLRB,and as neither the New York statute nor the SLRB decisionand direction of election provide a basis for the denial ofcomity, it is appropriate, under established Board prece-dent, that comity be given to the SLRB determination.Accordingly, I find that the employees in Respondent'smaintenance of plant and engineering department consti-tutea unit appropriate for the purpose of collectivebargaining. I conclude that by breaking off negotiationswith the Union in mid-August 1975, because it believedthat unit to be inappropriate for collective-bargainingpurposes, Respondent has failed and refused to bargain ingood faith with the Union in violation of Section 8(a)(5) ofthe Act.CONCLUSIONS OF LAW1.The Long Island College Hospital is an employerwithin the meaning of Section 2(6) and(7) of the Act.2.Local 144,Hotel,Hospital Nursing Home and AlliedServicesUnion,Service Employees International Union,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.All full-time and regular part-time employees in themaintenance of plant and engineering department,exclud-ing chief engineers,assistant chief engineers,clerk andmaintenance supervisor,and all supervisors as defined inSection 2(11) of the Act, constitute a unit appropriate forthe purposes of collective-bargaining within the meaning ofSection 9(b) of the Act.4.SinceDecember 28, 1964,the above-named labororganization has been and is now the certified and exclusiverepresentative of all employees in the aforesaid appropriateunit for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By refusing on or about August14, 1975,and at alltimes thereafter,to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent in theappropriate unit,Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondent hasinterfered with, restrained,and coerced,and is interferingwith,restraining,and coercing, employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(l) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it be 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDordered to cease and desist therefrom and to takeaffirma-tive action to effectuate the policiesof the Act.As Respondent's violations go tothe very heart of theAct, therecommended Order shall require Respondent tocease and desist from in any other manner infringing uponthe rights guaranteed to its employeesby Section 7 of theAct.N.LR.B. v. EntwistleMfg. Co.,120 F.2d 532,536 (C.A.4, 1941).Upon the basis of the foregoing findings offact,conclu-sions of law,and the entire record in this proceeding, andpursuant to Section10(c) of the Act,Ihereby issue thefollowing recommended:ORDER'°Respondent, The Long Island College Hospital, NewYork,New York, its officers, agents, successors, andassigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning rates ofpay,wages, hours, and other terms and conditions ofemployment with Local 144, Hotel, Hospital NursingHome and Allied Services Union,ServiceEmployeesInternational Union,AFL-CIO,as the exclusive bargain-ing representative of its employees in the following appro-priate unit:All full-time and regular part-time employees in themaintenanceof plantand engineeringdepartment,excludingchiefengineers,assistant chief engineers,clerk and maintenance supervisor,and all supervisors asdefinedin Section2(11) of the Act.(b) In anyother manner interferingwith,restraining, orcoercing employees in the exerciseof the rightsguaranteedthem in Section7 of the Act.2.Take the following affirmative action which willeffectuate the policiesof the Act:(a)Upon request,bargain with the above-named labororganization as the exclusive representativeof all employ-ees in the aforesaid appropriate unit with respect to rates ofpay,wages,hours, and other terms and conditions ofemployment,and, if an understanding is reached, embodysuch understanding in a signed agreement.(b) Post at The Long Island College Hospital copies ofthe attached notice marked "Appendix."11Copies of saidnotice, on forms provided by the Regional Director forRegion 29,afterbeing duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receiptthereof,and be maintainedby it for 60consecutive days thereafter,in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonablesteps shall be taken by Respondent toinsure thatsaid noticesare not altered, defaced, or coveredby any othermaterial.(c)NotifytheRegionalDirector for Region 29, inwriting, within 20 days from the date of this Order, whatstepshave been taken to comply herewith.10 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelationsBoard, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of theRules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived forall purposes.11 In the event the Board's Order is enforcedby a Judgment of the UnitedStates Court of Appeals,the words in the notice reading"Posted by Order ofthe National LaborRelations Board" shallread "PostedPursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively concern-ing rates of pay, wages, hours, and other terms andconditions of employment with Local 144, Hotel,HospitalNursing Home and Allied Services Union,Service Employees International Union,AFL-CIO, asthe exclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Union,as the exclusive representative of allemployees in the bargaining unit described below, withrespect to rates of pay, wages,hours, and other termsand conditions of employment,and, if an understand-ing is reached, embody such understanding in a signedagreement.The bargaining unit is:All full-time and regular part-time employees inthe maintenance of plant and engineering depart-ment,excluding chief engineers, assistant chiefengineers,clerk and maintenance supervisor, andall supervisors as defined in Section 2(l1) of theAct.THE LONG ISLANDCOLLEGE HOSPITAL